Pope, Judge, dissenting.
I agree with the conclusion of the majority that the record contains no competent or probative evidence supporting the juvenile court’s conclusion that the minor is not committable to an institution for treatment of a mental condition. However, for the reasons set forth in the dissenting opinion in L. K. F. v. State of Ga., 173 Ga. App. 770 (328 SE2d 394) (1985) (Pope, J., dissenting), I must dissent from the ruling that the case should be vacated and remanded for further proceedings to permit the State a second opportunity at proving what it must, by statute, prove in order to have its motion for transfer granted.
In this case, evidence was presented that the minor had been transferred from the juvenile detention facility to a state hospital when he attempted to commit suicide. He escaped from the hospital and, when apprehended, was transferred back to the juvenile detention facility. Clearly, the mental condition of the minor was at issue in the proceeding. The testimony of the juvenile court service worker that the minor was about to be released from the hospital when he escaped because no further treatment was necessary was incompetent on the issue of the minor’s mental condition, as hearsay. The evaluation of the minor’s mental condition after an attempted suicide is surely a fact which must be established by expert testimony. Yet, the State failed to present expert testimony sufficient to carry its burden of proof on this issue.
With the exception of L. K. F. v. State of Ga., supra, those cases remanding a transfer order back to the juvenile court for rehearing have involved cases in which the court’s order was not supported by specific findings of the “reasonable grounds” for transfer as set forth in OCGA § 15-11-39 (a) (3). See In re E. W., 256 Ga. 681 (353 SE2d 175) (1987); In re T. J. M., 142 Ga. App. 415 (236 SE2d 152) (1977). *831As in L. K. F. v. State, the issue in this case is not the proper form of the court’s order of transfer, but whether the evidence supports the court’s order. Remand to afford the State a second opportunity to present evidence on a motion in a quasi-criminal case is improper. Consequently, I dissent from the majority opinion in this case and urge that L. K. F. v. State of Ga. be overruled.
I am authorized to state that Judge Benham joins in this dissent.